UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2448


EDWARD BOWIE,

                Plaintiff - Appellant,

          v.

HENDERSON POLICE DEPARTMENT; JOHN DOE; JANE DOE,

                Defendants – Appellees.



                            No. 13-1131


EDWARD BOWIE,

                Plaintiff - Appellant,

          v.

HENDERSON POLICE DEPARTMENT; JOHN DOE; JANE DOE,

                Defendants – Appellees.




Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-cv-00514-FL)


Submitted:   May 23, 2013                  Decided:   May 28, 2013
Before MOTZ and   AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward Bowie, Appellant Pro Se.       Kari Russwurm Johnson,
CRANFILL, SUMNER & HARTZOG, LLP, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           In    these    consolidated       appeals,    Edward     Bowie       appeals

the   district    court’s     orders    denying    relief      on   his   42    U.S.C.

§ 1983 (2006) complaint.          We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated by the district court.             Bowie v. Henderson Police Dep’t,

No. 5:12-cv-00514-FL (E.D.N.C. Nov. 5, 2012 & Jan. 9, 2013).                        We

dispense   with        oral   argument    because       the    facts      and    legal

contentions      are   adequately      presented   in    the    materials        before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                         3